


THIS AGREEMENT is made the 14th day of December, 2019. BETWEEN: Joshua Gold
Resources Inc. of 2-35 Perry Street, Unit #2, Woodstock, Ontario,

N4S 3C4

(the "Purchaser")







AND: The Vendors




Steven Anderson

1780 Cayote Ridge Rd

Crystal Falls, Ontario, Canada

POH-1LO

705-266-4703




Michael J. Buzzi

2325 Sea Schell Road,

Unit 102,

Virginia Beach, Virginia

U.S.A. 23451







2254022 Ontario Ltd

106-70c Mountjoy Street North Unit 106

Timmins, Ontario P4N 4V6




2294527 Ontario Inc

95 Fraser Street Connaught, Ontario

PON 1AO







Whereas, the Vendors, above, each own a twenty-five per cent interest of the
leased property (see Appendix 'A') named, "King Solomon's Mines", hereby
referred to herein as , "KSM".




WHEREAS:




A.

The Vendor, KSM, is the beneficial and registered owner of the mineral interests
described and illustrated in Schedule "A" attached hereto (the "Property"),
located in the Davis Township in northern Ontario;




B.

The Vendor has agreed to sell to the Purchaser and the Purchaser has agreed to
purchase the Property in accordance with the terms and conditions hereinafter
set forth

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration eight million
common shares (8,000,000) of Joshua Gold Resources Inc. as well as a two per
cent (2.0%) Net Smelter Royalty (NSR) to be paid and granted upon signing; as
well the Vendor will grant the Purchaser an Option to purchase 50% of the NSR
(1%





--------------------------------------------------------------------------------

NSR) for $2 Million Canadian dollars ($2,000,000) at any time; and for other
good and valuable consideration, the sufficiency whereof the Vendor hereby
acknowledges, THE PARTIES HERETO AGREE TO THE PROPERTY PURCHASE AS FOLLOWS:




1.

Representations And Warranties Of The Vendor




1.1

The Vendor hereby represents and warrants to the Purchaser as follows:




      (a)     It is, and at the time of transfer to the Purchaser will be, the
beneficial owner(s) of a 100% undivided interest in and to the Property free and
clear of all liens, charges and claims of others, and no taxes or rentals are or
will be due in respect of any thereof when full payment is executed;

      (b)    To the best of the Vendor's knowledge, information and belief, the
Property, as described in Schedule “A” is owned by the Vendor free and clear of
all liens, charges and encumbrances;



      (c)     There is no adverse claim or challenge to the ownership of or
title to the Property nor to the knowledge of the Vendor is there any basis
therefore, and there are no outstanding agreements or options to acquire or
purchase his interest in the Property or any portion thereof, and no person,
other than the Vendor pursuant to the provisions hereof, has any royalty or
other interest whatsoever in production from the Property;

      (d)     The Vendor(s) is the sole beneficial owner of the Property;



      (e)     The mineral claims comprising the Property have been properly
staked and recorded and are in good standing in the mining division in which
they were recorded; and



      (f)     Neither the Vendor nor. to the best of their knowledge, any
predecessor in interest or title of the Vendor to the Property has done anything
whereby the Property may be encumbered.




1.      The representations and warranties contained in subsection 1.1 are
provided for the exclusive benefit of the Purchaser, and a breach of any one or
more thereof may be waived by the Purchaser, in whole or in part, at any time
without prejudice to its rights in respect of any other breach of the same or
any other representation or warranty; and the representations and warranties
contained in that subsection shall survive the execution hereof.




2

Acquisition Of The Property




2.1   The Vendor, subject to the terms hereof, hereby agrees to sell to the
Purchaser and to transfer to the Purchaser, a 100% undivided interest in and to
the Property free from all liens, mortgages, charges, pledges, encumbrances or
other burdens with all rights now or thereafter attached thereto. If the
Purchaser should notify the Vendor in writing of any claims or burdens against
the Property then, after ascertaining the validity thereof, the Vendor shall,
within a reasonable period of time after notification thereof by the Purchaser,
attend to the discharge of such claims at his or their own expense, or will
indemnify the Purchaser against the same and will provide such security as may
reasonably be requested by the Purchaser to secure such indemnity.




2.2

The Purchaser agrees to purchase the Property and pay eight million common
shares of Joshua Gold Resources Inc. and grant the Vendor a two per cent (2.%)
Net Smelter Royalty on the KSM property subject to an Option of the Purchaser to
purchase 1% of the NSR (50% of the Royalty) from the Vendors for $2 million
Canadian dollars at any time.




    3

Registration And Transfer Of Property




3.1

Concurrently with the execution of full payment upon signing of this Agreement,
the Vendor shall deliver to the Purchaser such transfer documents (hereinafter
referred to as the "Property Transfer





--------------------------------------------------------------------------------

Documents") as the Purchaser or its counsel may reasonably deem necessary to
assign, transfer and assure to the Purchaser, good, safe, holding and marketable
title to 100% of the Property.




4.  Royalty




4.1   Upon the Commencement of Commercial Production, the Purchaser shall pay to
the Vendor a royalty ("Royalty"), being equal to two per cent (2.0%) of Net
Smelter Returns on minerals from the Property on the terms and conditions as set
out in this paragraph and in Schedule "B" hereto.




4.2    The Vendors grant the Purchaser the Option to purchase a 1% NSR (ie. 50%
of the 2% NSR) from the Vendors at any time for two million ($2,000,000)
Canadian dollars.






4.3    No Royalty on Test Materials: Purchaser shall have the right to mine and
market amounts of Mineral Substances reasonably necessary for sampling,
assaying, metallurgical testing and evaluation of the mineral potential of the
Property without incurring any obligation to make production Royalty payments.






5.

Transfers




5.1

The Purchaser may at any time sell, transfer or otherwise dispose of all or any
portion of its interest in and to the Property and this Agreement provided that
any purchaser, grantee or transferee of any such interest shall have first
delivered to the Vendor its agreement related to this Agreement and to the
Property, containing a covenant by such transferee to perform the obligations of
the Purchaser to be performed under this Agreement, including the payment of the
Royalty, in proportion to the interest in the Property acquired by the
transferee.




6.

Notice




6.1    Each notice, demand or other communication required or permitted to be
given under this Agreement shall be in writing and shall be delivered or faxed
to such party at the address for such party specified above. The date of receipt
of such notice, demand or other communication shall be the date of delivery
thereof if delivered or, if given by telecopier or confirmed email; shall be
deemed conclusively to be the next business day. Either party may at any time
and from time to time notify the other party in writing of a change of address
and the new address to which notice shall be given to it thereafter until
further change.



6.2

Either party may at any time and from time to time notify the other party in
writing of a change of address and the new address to which notice shall be
given to it thereafter until further change.




7.General




7.I    This Agreement shall supersede and replace any other agreement or
arrangement, whether oral or written, heretofore existing between the parties in
respect of the subject matter of this Agreement.




7.2   The parties have not created a partnership and nothing contained in this
Agreement shall in any manner whatsoever constitute any party the partner, agent
or legal representative of any other party, nor create any fiduciary
relationship between them for any purpose whatsoever. No party shall have any
authority to act for, or to assume any obligations or responsibility on behalf
of, any other party except as may be, from time to time, agreed upon in writing
between the parties or as otherwise expressly provided.





--------------------------------------------------------------------------------





7.3   No consent or waiver expressed or implied by either party in respect of
any breach or default by the other in the performance by such other of its
obligations hereunder shall be deemed or construed to be a consent to or a
waiver of any other breach or default.




7.4   The parties shall promptly execute or cause to be executed all documents,
deeds, conveyances and other instruments of further assurance which may be
reasonably necessary or




7.5   This Agreement may be subject to the approval of the appropriate
regulatory authorities and the parties agree to use such reasonable amendments
as may be required by those authorities.



7.6   This Agreement shall be construed in accordance with the laws in force
from time to time in the Province of Ontario.



7.7   This Agreement shall enure to the benefit of and be binding upon the
parties and their respective successors and permitted assigns.







IN WITNESS WHEREOF the Vendor have hereunto set their hand, and an authorized
signatory of the Purchaser has hereunto signed this Agreement, as of the day and
year first above written.













/s/ Steve Anderson

Steve Anderson

25%







/s/ Michael Buzzi

Michael Buzzi 25%




/s/ Amanda Salo

Amanda Salo

ASO 2254022 Ontario Ltd. 25%




/s/ Joe-Anne Salo

Joe-Anne Salo

ASO 2294527 Ontario Inc.. 25%




Signed: Purchaser:





--------------------------------------------------------------------------------

/s/ Dino MIccachi

Dino Miccachi JSHG Director, CFO

27/12/19

/s/Benedetto Fuschino

Benedetto Fuschino JSHG Director, CEO

27/12/19




Schedule 'A' "THE PROPERTY"

THIS IS SCHEDULE "A" to the Mineral Property Acquisition Agreement made as
ofthe7th day of December, 2019.




Claim Numbers

Registered owner (s)

Township

132871/41101296

Steve Anderson (Vendors)

Davis

185382/41101297

Steve Anderson (Vendors)

Davis

208133/41110316

Steve Anderson (vendors)

Davis

100056-41110317

Steve Anderson (Vendors)

Davis

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





--------------------------------------------------------------------------------







SCHEDULE "B"




THIS IS SCHEDULE "B" to the Mineral Property Acquisition Agreement made as of
the 7th day of December, 2019.




NET SMELTER RETURNS ROYALTY




1. For the purposes of this Agreement the following words and phrases shall have
the following meanings, namely:






(a)

"Commencement of Commercial Production" means:






(i)

if a mill is located on the Property, the last day of a period of 40 consecutive
days in which, for not less than 30 days, the mill processed ore from the
Property at 60% of its rated concentrating capacity; or



(ii)

if a mill is not located on the Property, the last day of a period of 30
consecutive days during which ore has been shipped from the Property on a
reasonably regular basis for the purpose of earning revenues, but any period of
time during which ore or concentrate is shipped from the Property for testing
purposes, or during which milling operations are undertaken as initial tune-up,
shall not be taken into account in determining the date of Commencement of
Commercial Production;




(b)

"Net Smelter Returns" shall mean the gross proceeds received by the Purchaser in
any year from the sale of Product from the mining operation on the Property,
less successively:



(i)

the cost of transportation of such Product to a smelter or other place of
treatment, and



(ii)

smelter and treatment charges;



(c)

"Ore" shall mean any material containing a mineral or minerals of commercial
economic value mined from the Property; and

(d)

"Product" shall mean Ore mined from the Property and any concentrates or other
materials or products derived therefrom, but if any such Ore, concentrates or
other materials or products are further treated as part of the mining operation
in respect of the Property, such Ore, concentrates or other materials or
products shall not be considered to be "Product" until after they have been so
treated.






2.   For the purposes of calculating the amount of Royalty payable to the Vendor
hereunder, if, after the Commencement of Commercial Production, the Purchaser
sells any Product to one of its subsidiaries or affiliates, and if the sale
price of such Product is not negotiated on an arm's-length basis, the Purchaser
shall for the purposes of calculating Net Smelter Returns only and
notwithstanding the actual amount of such sale price, add to the proceeds from
the sale of such Product an amount which would be sufficient to make such sale
price represent a reasonable net sale price for such Product as if negotiated at
arm's length and




3.    The Purchaser shall by notice inform the Vendor of the quantum of such
reasonable net sale price and, if the Vendor does not object thereto, within 60
days after receipt of such notice, said quantum shall be final and binding for
the purposes of this Agreement.





--------------------------------------------------------------------------------





4.   The Purchaser may remove reasonable quantities of Ore and rock from the
Property for the purpose of bulk sampling and of testing, and there shall be no
Royalty payable to the Vendor with respect thereto unless revenues are derived
therefrom.




5.   The Purchaser shall have the right to commingle with ores from the
Property, ore produced from other properties, provided that prior to such
commingling, the Purchaser shall adopt and employ reasonable practices and
procedures for weighing, determination of moisture content, sampling and
assaying, as well as utilize reasonable accurate recovery factors in order to
determine the amounts of products derived from, or attributable to Ore mined and
produced from the Property. The Purchaser shall maintain accurate records of the
results of such sampling, weighing and analysis as pertaining to ore mined and
produced from the Property.






6.   Installments of the Royalty payable shall be paid by the Purchaser to the
Vendor immediately upon the receipt by the Purchaser of the payment from the
smelter, refinery or other place of treatment of the proceeds of sale of the
minerals, ore, concentrates or other product from the Property.




7.   Within 120 days after the end of each fiscal year, commencing with the year
in which Commencement of Commercial Production occurs, the accounts of the
Purchaser relating to operations on the Property and the statement of
operations, which shall include the statement of calculation of Royalty for the
year last completed, shall be audited by the auditors of the Purchaser at its
expense. The Vendor shall have 45 days after receipt of such statements to
question the accuracy thereof in writing and, failing such objection, the
statements shall be deemed to be correct and unimpeachable thereafter.




8.   If such audited financial statements disclose any overpayment of Royalty by
the Purchaser during the fiscal year, the amount of the overpayment shall be
deducted from future installments of Royalty payable.




9.   If such audited financial statements disclose any underpayment of Royalty
by the Purchaser during the year, the amount thereof shall be paid to the Vendor
forthwith after determination thereof.




10.  The Purchaser agrees to maintain for each mining operation on the Property,
up-to-date and complete records relating to the production and sale of minerals,
ore, bullion and other product from the Property, including accounts, records,
statements and returns relating to treatment and smelting arrangements of such
product, and the Vendor or its agents shall have the right at reasonable times
and intervals, including for a period of 12 months following the expiration or
termination of this Agreement, to inspect such records, statements and returns
and make copies thereof at its own expense for the purpose of verifying the
amount of Royalty payments to be made by the Purchaser to the Vendor pursuant
hereto. The Vendor shall have the right to have such accounts audited by
independent auditors at its own expense once each fiscal year.



